Title: John Quincy Adams to John Adams, 1 June 1784
From: Adams, John Quincy
To: Adams, John



Hond. Sir
London June 1st. 1784

Yesterday I received your favour by Dr. Parker, and was very glad to find you pleased with your situation, tho’ I was myself in pretty low Spirits. I have been continually endeavouring to get acquainted with some person who would introduce me into the House of Commons, and have not as yet succeeded; on the other hand, Callihan is arrived; has had a delightful passage, but in lieu of our ladies, has only brought some letters which you will receive by Mr. Bingham who leaves this Place, next Friday. So that I have not been able as yet to put in execution the two principal Reasons, for which you sent me here. It gives me real pain, to find that I am so unsuccessful an Ambassador. Still I hope to do something. I shall however wait for your orders to determine upon what I have to do. The Letter unsealed, in the Packet Mr. Bingham will deliver you is from Mr. Higginson to Mr. Jackson—or rather, extracts from such a Letter. Mr. Jackson desired me to Copy those extracts, as he supposed they would be interesting to you. The seal upon the Packet, is that of the Quincy arms, and is a good impression, tho the middle part is not quite plain. Mr. Jackson thinks these details are necessary.
The Cincinnati seem to be very much disliked, on the other side the Atlantic; several States have shown their disapprobation of them and it is supposed the order will soon be entirely annihilated.

The House of Representatives of our State have taken some Resolutions upon the Subject, which are I think quite noble. But perhaps you have seen them.
Mr. Jay is at Dover, or has sailed from thence within these few days, Mr. Laurens went down to see him last Saturday, and I believe, returned yesterday tho’ I have not seen him, since then. He intends sailing himself within a fortnight for Boston. Mr. Chace, and Mr. Gorham are both here still.

With Respects to Mr. Dumas and family, Your dutiful Son.
J. Q. Adams

 
London June 1st. 1784
The enclosed letters were brought by Mr. W. Warren, who came with Captn. Callihan; the cover of the large one, you will find torn; I intended to open it supposing there might be letters in it for me; but before I had opened it I was told the hand writing and the seal were Mr. Daltons: I therefore left it as it was, and hope you will receive it so.

Your dutiful Son.
J. Q. Adams

